UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 04-6037



ANTHONY WASHINGTON,

                                               Plaintiff - Appellant,

             versus



RUFUS FLEMING, Regional Director; J. Halsey
HARRIS, Regional Obudsman; EDDIE L. PEARSON,
Chief Warden; DAVID B. EVERETT, Assistant
Warden of Operation and Security; JAMILA F.
BURNEY, Assistant Warden of Housing and
Programs; RICK E. WHITE, Senior Counselor;
MICHAEL   SHAWN   EDWARDS,    Chaplin;  RUFUS
ROBINSON, Unit Manager; L. MURPHY, Grievance
Coordinator; SERGEANT PARHAM, Correctional
Officer;   MR.   APPEL,    Registered  Nurse;
LIEUTENANT HAMLETTE; JOHN DOE, IV; OFFICER
KELLY; SERGEANT TISCHLER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-778)


Submitted:    August 26, 2004             Decided:     September 1, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Anthony Washington, Appellant Pro Se. Philip Carlton Hollowell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
John David McChesney, Ashton Marie Jennette, RAWLS & MCNELIS, P.C.,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Anthony Washington seeks to appeal the district court’s

order dismissing the claims against Defendant Appel in Washington’s

ongoing 42 U.S.C. § 1983 (2000) action.            This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).        The order Washington seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.     Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                    - 3 -